Citation Nr: 1035203	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  04-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a skin disorder of the 
face, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Indianapolis, Indiana.

In May 2007, the Board denied entitlement to service connection 
for a skin disorder of the face as due to herbicide exposure.  
The Veteran subsequently appealed to the Court of Appeals for 
Veterans Claims (Court).  In a May 2008 Joint Motion for Remand, 
the parties (the Secretary of VA and the Veteran) determined that 
a remand was warranted.  By a June 2008 Order, the Court granted 
the Joint Motion for Remand, vacated the May 2007 Board decision, 
and remanded the matter for readjudication.  

Thereafter, in July 2009, the Board remanded this appeal for 
further evidentiary and procedural development.  As discussed 
below, the Board finds that there was substantial compliance with 
its remand; thus, it may proceed with a decision at this time.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran submitted a duplicate statement to the Board in April 
2009 in which he mentioned that he developed "cancer" as well 
as "constant tingling in [his] nervous system and numbness in 
[his] hands, arms, legs and feet" as a result of Agent Orange.  
The Board notes that the Veteran is already in receipt of 
service-connected benefits for cancer of the larynx; he was also 
previously denied service connection for numbness in the hands 
and feet secondary by an RO rating decision dated in April 2002.  
Given that it is not clear whether the Veteran is seeking 
to (1) reopen his previously denied service connection 
claim and/or (2) obtain a higher disability rating for 
cancer of the larynx, these issues are being referred to 
the Agency of Original Jurisdiction (AOJ) for 
clarification and appropriate action.  


FINDINGS OF FACT

1.  The Veteran had military service in the Republic of Vietnam 
during the Vietnam era; therefore, exposure to Agent Orange is 
presumed.

2.  The competent evidence is in relative equipoise as to whether 
the Veteran's current skin disorder of the face is an acneform 
consistent with chloracne.  

3.  The competent and credible evidence fails to show that the 
Veteran's skin disorder of the face manifested during service or 
within one year of his last exposure to Agent Orange; any current 
skin disorder of the face is not shown to be related to the 
Veteran's military service, including exposure to Agent Orange.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be due 
to any herbicide exposure therein.  38 U.S.C.A. §§ 1101, 1110, 
1113, 1116, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2009).  

A review of the claims file reveals that letters sent to the 
Veteran in May 2004, December 2005, and March 2006 satisfied VA's 
duty to notify requirements.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  Ideally, these letters should have been 
provided to the Veteran prior to the adjudication of his claim in 
June 2002.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, VA may proceed with adjudication of a claim if errors in 
the timing or content of the notice are, as in this case, not 
prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In the 
present case, the Veteran was provided ample opportunity to 
meaningfully participate in the adjudicatory process following 
the issuance of the aforementioned VCAA letters and the entire 
record was reviewed and the claim was readjudicated in 
supplemental statements of the case dated in August 2005 and 
October 2009.  As such, there is no prejudice in the Board 
proceeding with the current appeal.  See id.; see also Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a readjudication).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing adequate VA examinations, when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.159(c), 4.2 (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as well 
as all relevant VA treatment records and private treatment 
records from St. John's Health System.  The Veteran has not 
identified any additional relevant, outstanding records that need 
to be obtained before deciding his claim.  

The claims file reflects that the Veteran was afforded two VA 
examinations during the pendency of this appeal for the purpose 
of obtaining medical evidence regarding the nature and etiology 
of any current skin disorder of the face.  The first examination, 
conducted in April 2002, was deemed inadequate by the Court in 
its adoption of the May 2008 Joint Motion for Remand.  A review 
of the more recent examination, conducted in August 2009, reveals 
that he was eventually afforded a VA skin examination that is 
adequate for rating purposes.  See Barr v. Nicholson; 21 Vet. 
App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  In this regard, the August 2009 VA examination 
report reflects that the examiner conducted a complete skin 
examination of the Veteran and reviewed the claims file.  
Furthermore, following a discussion regarding the Veteran's 
current diagnosis, the examiner provided an opinion as to the 
likelihood that his current disorder manifested during service 
(or shortly thereafter) or is otherwise related to military 
service, to include exposure to an herbicide agent.  

The Veteran's accredited representative contended in the July 
2010 Informal Hearing Presentation that the August 2009 
examination is inadequate because: (1) it does not contain 
photographs taken in conjunction with the examination; (2) it is 
"obvious that the examiner merely dismissed the Veteran's lay 
assertions" regarding continuity of symptomatology; and (3) it 
is clear that the examiner only considered a theory of 
presumptive service connection.  With respect to the first issue, 
the Board observes that, while the photographs of the Veteran's 
disorder may be relevant to the issue of assigning a disability 
rating, they are not necessary to make a determination on this 
claim.  In this regard, the August 2009 VA examination report 
contains a description of the physical findings as well as an 
assessment of the appropriate diagnosis.  Thus, any failure to 
associate the photographs taken at this examination with the 
claims file is harmless error.  

As for the remaining complaints, there is no indication in the 
August 2009 VA examination report that the examiner did not 
consider the Veteran's own lay assertions of symptomatology much 
earlier than 2001.  In fact, the examiner expressly noted that 
the Veteran reported symptoms as early as 1966.  Rather, it 
appears that the VA examiner found the contemporaneous medical 
evidence more probative than the Veteran's own statements in his 
own determination; this is not impermissible.  Additionally, the 
examiner did not solely consider whether service connection was 
warranted on a presumptive basis.  The Board acknowledges the 
confusion created by the examiner discussing the expectation that 
chloracne would be present within one year of exposure to an 
herbicide.  However, it appears that the examiner was citing this 
information as a rationale for why the Veteran's current skin 
disorder is less likely related to military service, to include 
exposure to an herbicide agent.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994) (when a veteran is found not to 
be entitled to a regulatory presumption of service connection for 
a given disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).  The fact that it happens to mirror the standard 
outlined in the presumptive regulatory provisions is of no 
consequence because the Board is satisfied that the examiner did 
not rely on the legal standard as a basis for the opinion.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted in the Introduction above, the Board previously remanded 
this appeal in July 2009.  The purpose of this remand was to 
provide the Veteran with an examination that is adequate for 
rating purposes.  As discussed immediately above, a VA 
examination was conducted in August 2009; the examination report, 
including the medical opinion, have been found adequate for the 
Board's purpose.  As such, the Board finds that there has been 
substantial compliance with its remand directives and that it may 
continue with a determination at this time.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon 
the claimant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand).  See 
also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  

Analysis

The Veteran claims that he is entitled to service connection for 
a skin disorder which he contends is the result of exposure to 
herbicides (i.e., Agent Orange) during his service in Vietnam.  
His service treatment records are silent for any skin problems.  
However, he reported at a July 2001 Agent Orange Registry 
Examination that he has had skin lesions on his face since June 
1966.  Subsequently, an August 2001 dermatology consult provided 
a diagnosis of "clusters of open black comedones located on 
zygoma with hypertrichosis that may be related to chloracne."  
Having carefully considered the Veteran's claim in light of the 
record and the applicable law, the Board concludes that a 
preponderance of the evidence is against this claim and the 
Veteran's appeal will be denied.

Pertinent VA law and regulations provide that service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  Generally, this requires (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be established 
either by showing that a chronic disability or disease was 
incurred during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and there 
is evidence of continuity of symptomatology which supports a 
finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Also relevant to this appeal, chloracne or other acneform disease 
consistent with chloracne, shall be service connected if it 
becomes manifest to a degree of ten percent or more within a year 
after the last date on which a veteran was exposed to an 
herbicide agent (i.e., Agent Orange) during active military, 
naval, or air service, and the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  VA has 
determined that a veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  

In the instant appeal, service personnel records indicate that 
the Veteran was awarded the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  The DD-214 of record notes 
that his last assignment was with the 864th Engineer Battalion in 
the Republic of Vietnam.  Service treatment records reflect that 
the Veteran was went on sick call while stationed in Vietnam.  
Such evidence establishes that the Veteran was in-country during 
the relevant period; therefore, he is presumed to have been 
exposed to an herbicide agent (i.e., Agent Orange).  See id.

With respect to the Veteran's current diagnosis, variously 
described as acne, clusters of open black comedones with 
hypertrichosis that may be related to chloracne, and a skin rash 
below both eyes, the Board finds that the evidence is in relative 
equipoise as to whether his current skin disorder of the face is 
an acneform consistent with chloracne.  Evidence which tends to 
show that it does represent a presumptive condition includes the 
August 2001 VA dermatology consult notes that the Veteran's skin 
disorder of the face may represent chloracne along with the fact 
that the description of his skin disorder is consistent with the 
signs and symptoms of chloracne described by VA's Office of 
Public Health and Environmental Hazards.  See VA Office of Public 
Health and Environmental Hazards, 
http://www.publichealth.va.gov/exposures/agentorange/conditions/c
hloracne.asp.  The Board acknowledges that there is no competent 
medical evidence of record expressly stating that the Veteran's 
skin disorder is an acneform consistent with chloracne.  However, 
absent any competent medical evidence indicating that the 
Veteran's acne is not consistent with chloracne, the Board is 
satisfied that the record contains an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the nature of his skin disorder.  Resolving 
this reasonable doubt in favor of the Veteran, the evidence 
establishes that he has been diagnosed with an acneform that is 
consistent with chloracne.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).

Having established that the Veteran was exposed to an herbicide 
agent during service and that his current skin disorder is an 
acneform consistent with chloracne, the relevant inquiry is 
whether his current skin disorder became manifest to a 
compensable degree within one year after the last date of 
exposure to an herbicide agent during service such that service 
connection may be awarded on a presumptive basis.  See 
38 U.S.C.A. § 1116(a)(2)(C); 38 C.F.R. § 3.307(a)(6)(ii).  
Pertinent to the Board's inquiry, the Veteran has contended 
throughout this appeal that he first noticed excessive oiliness 
and blackheads around his eyes, nose, and cheeks while serving in 
Vietnam.  As a lay person, the Veteran is competent to report 
information that he can gather through his senses, including 
whether he observed increased oiliness and blackheads on his face 
during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
This lay evidence, however, is still subject to a credibility 
determination by the Board.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  

Following a review of the entire evidence of record, the Board 
finds that the Veteran's lay assertions of oiliness and 
blackheads since service lack credibility.  In this regard, it is 
noteworthy that the Veteran's service treatment records lack any 
complaint, diagnosis, or treatment for a skin disorder of the 
face.  But see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) 
(holding that the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence).  Perhaps more relevant to the Board's 
determination than the absence of complaints, however, is the 
fact that the Veteran was treated on two separate occasions 
during service for abrasions of the face and the physical 
findings of the accompanying examination fail to make any mention 
of a rash, acne, or excessive oiliness, of the face.  Both of 
these occasions for treatment occurred while the Veteran was 
serving in the Vietnam (in March 1967 and November 1967) and, 
according to him, should have already developed symptoms.  (See 
Agent Orange Registry Examination dated in July 2001 wherein 
Veteran stated symptoms began in 1966).  In addition to a lack of 
physical findings during service, the Veteran's April 1968 
separation examination is silent for any abnormalities associated 
with clinical evaluation of the skin.  

The Board acknowledges that the Veteran may not have been 
bothered by the symptoms associated with his claimed skin 
disorder, and that this lack of discomfort or irritation may 
explain why there is no record of treatment in the service 
treatment records or the post-service treatment records for many 
years.  However, the physical findings of the two sick call 
reports and the April 1968 separation examination represent 
affirmative findings regarding the state of the Veteran's facial 
skin, and the Board finds it unlikely his symptoms would have 
gone unnoticed.  When this evidence is considered in conjunction 
with the fact that the Veteran has failed to present any 
additional evidence corroborating his own lay assertions 
regarding symptomatology during or shortly after service, 
including lay statements from friends, family, and fellow service 
members, the Board finds that it cannot accept his lay assertions 
as competent and credible evidence establishing symptomatology 
consistent with his current skin disorder both during service or 
within one year of the date of his last exposure.  See Hayes, 5 
Vet. App. at 69-70.  

Although the Board has found the lay evidence of record regarding 
the existence of symptomatology during and shortly after service 
to be not credible (and thus not probative to its determination), 
its inquiry does not end here.  Rather, service connection may 
still be warranted if the record contains competent medical 
evidence that the Veteran's skin disorder manifested during 
service, within one year of his last exposure to an herbicide 
agent, or is otherwise related to service, including exposure to 
an herbicide.  See 38 U.S.C.A. § 1116(a)(2)(C); Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis); 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.303(d).  

As previously discussed, the Veteran's service treatment records 
are silent for any diagnosis of a skin disorder consistent with 
chloracne.  Following service, the earliest contemporaneous 
medical evidence referencing the Veteran's skin complaints is the 
July 2001 Agent Orange Registry Examination and accompanying 
August 2001 dermatology consult.  While the July 2001 examination 
report notes an assessment of "skin lesions of the face since 
June 1966," the Board observes that this does not appear to 
represent an opinion regarding the onset and/or etiology of the 
Veteran's current skin disorder; rather, it is merely a 
recitation of the history provided by the Veteran.  Regardless, 
if it were to be interpreted as a medical opinion, such opinion 
is based solely on the history provided by the Veteran which, as 
discussed above, has been found not to be credible.  As such, it 
is not probative to this determination.  See Coburn v. Nicholson, 
19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) (the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been found to 
be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion).  

The only remaining evidence of record pertaining to the issue of 
the onset and etiology of the Veteran's current skin disorder is 
the August 2009 VA examination.  This examination report reflects 
that following an examination of the Veteran and a review of the 
claims file, the examining physician concluded that the Veteran's 
current skin disorder did not manifest during service or for many 
years after service; thus, it was his opinion that it is "less 
likely as not" that the Veteran's current skin disorder is due 
to service, including exposure to Agent Orange.  In drawing such 
conclusions, the August 2009 VA examiner noted that he considered 
the Veteran's own lay reports regarding symptomatology, but 
ultimately relied upon the clinical service treatment records, 
including the April 1968 separation examination which documented 
a normal clinical evaluation of the skin.  As discussed above, 
the August 2009 examiner's opinion adequately addresses all 
etiological questions before the Board, including whether the 
Veteran's acneform is nevertheless related to service despite 
competent evidence that it did not manifest during service or 
within one year of the last date of exposure to an herbicide 
agent during service.  See Combee, 34 F.3d at 1043-1044.  The 
August 2009 VA examiner found the medical evidence more probative 
than the Veteran's lay report of symptoms.  Relying on accepted 
medical principles, including an expectation that chloracne would 
be present shortly after initial exposure to an herbicide agent, 
the examiner provided an opinion that the Board finds to be 
probative to its determination.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (stating that the relevant inquiry when 
assessing the probative value of a medical opinion is whether the 
opinion reflects application of medical principles to an accurate 
and complete medical history).  

In sum, the competent and credible evidence of record fails to 
demonstrate that the Veteran's current skin disorder had its 
onset during service or within one year of the last date of 
exposure to an herbicide agent during service.  Furthermore, 
there is an absence of credible evidence of symptomatology since 
service, as well as a lack of any competent evidence linking the 
Veteran's current skin disorder to any event, injury, or disease 
in service, including exposure to herbicide agents.  With 
consideration of the Veteran's lay assertions, service treatment 
records and post-service treatment records, and the August 2009 
VA examination report, the Board finds that a preponderance of 
the evidence is against his claim for service connection for a 
skin disorder of the face.  Consequently, the benefit of the 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for a skin disorder of the 
face, to include as due to herbicide exposure, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


